AMENDMENT NO. 3 TO FUND PARTICIPATION AGREEMENT THIS AMENDMENT NO 3 TO FUND PARTICIPATION AGREEMENT “Amendment’) is made as of this 27th day of August 2003, by and between KANSAS CITY LIFE INSURANCE COMPANY (the “Company”), AMERICAN CENTURY VARIABLE PORTFOLIOS, INC. (the “Issuer”), the investment advisor of the Issuer, AMERICAN CENTURY INVESTMENT MANAGEMENT, INC. (“ACIM”) and AMERICAN CENTURY INVESTMENT SERVICES, INC. (the “Distributor”). RECITALS WHEREAS, the Company, Issuer and ACIM are parties to a certain Fund Participation Agreement dated May 1, 1995, as amended April 9, 1999 and June 15, 2001 (the “Agreement”) in which the Company offers to the public certain variable annuity contracts and variable life insurance contracts (the “Contracts”); WHEREAS, since the date of the Agreement, American Century Investment Services, Inc. has become the sole distributor of the Funds; the Issuer and ACIM have agreed to assign all their rights and obligations under the Agreement to the Distributor; and the Distributor has agreed to accept such assignment; WHEREAS, the Company desires to expand the number of American Century funds made available by the Company to its clients; WHEREAS, in connection with the expansion of Funds available, the parties have agreed to revise the reimbursement terms and termination provisions as set forth herein; and WHEREAS, the parties now desire to further modify the Agreement as provided herein. NOW, THEREFORE, in consideration of the mutual promises set forth herein, the parties hereto agree as follows: 1.Assignment by Issuer and ACIM. The Issuer and ACIM hereby assign all their rights and obligations under the Agreement to the Distributor and Distributor hereby accepts such assignment. The Company hereby consents to such assignment. From the date of this Amendment, all references to “Issuer” and “ACIM” in the Agreement shall be deemed to refer to the ‘Distributor.” 2.Addition of Funds. The second “WHEREAS” clause of the Agreement is hereby deleted in its entirety and the following is substituted in lieu thereof: “WHEREAS, the Company wishes to offer as investment options under the Contracts, Class I of the VP Balanced Fund, VP International Fund, VP Capital Appreciation Fund, VP Value Fund, VP Income & Growth Fund, VP Ultra Fund 1 and VP Vista Fund and Class II of the VP Inflation Protection Fund (the “Funds”), each of which is a series of mutual fund shares registered under the Investment Company Act of 1940, as amended.” 3.Compensation and Expenses. In connection with the addition of Funds available under the Agreement, Section 5(b) 5(f) are hereby deleted in their entirety and the following sections are substituted in lieu thereof: “(b)Distributor acknowledges that it will derive a substantial savings in administrative expenses, such as a reduction in expenses related to postage, shareholder communications and recordkeeping, by virtue of having a single shareholder account per Fund for the Accounts rather than having each Contract owner as a shareholder. In consideration of the Administrative Services and performance of all other obligations under this Agreement by the Company, Distributor will pay the Company a fee (the “administrative Services Fee” equal to 25 basis points (0.25%) per annum of the average aggregate amount invested by the Company in Class I shares of the Funds under this Agreement. No Administrative Services fee will be paid on Class Ishares of the VP Inflation Protection Fund under this Agreement. “(c)In consideration of performance of the Distribution Services specified on EXHIBIT B by the Company, Distributor will pay the Company a fee (the “Distribution Fee”) of 25 basis points (0.25%) of the average aggregate amount invested by the Company in Class II shares of the VP Inflation Protection Fund under this Agreement. “(d)For the purposes of computing the payments to the Company contemplated by this Section 5, the average aggregate amount invested by the Company on behalf of the Accounts in the Funds over a one month periodshall be computed by totaling the Company’s aggregate investment (share net asset value multiplied by total number of shares of the Funds held by the Company) on each Business Day during the month and dividing by the total number of Business Days during such month. (e)Distributor will calculate the amount of the payments to be made pursuant to this Section 5 at the end of each calendar quarter and will make such payment to the Company within 30 days thereafter. The check for such payments will be accompanied by a statement showing the calculation of the amounts being paid by Distributor for the relevant months and such other supporting data as may be reasonably requested by the Company and shall be mailed to: 2 Kansas
